DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 09/10/2021, in which claims 1, 2, 8-9, 14-16, 18-19 are presented for examination, wherein claims 1, 8, 16 are recited in independent form. In the response the Applicant cancels claims 3-7, 10-13, 17 and amends claims 1, 8, 15-16, 18 altering the scope of the claims from any previously examined. 
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  
35 USC § 112
Claims 7 which were previously rejected under 35 U.S.C. 112(b) have been canceled, therefore previous rejections under this heading are withdrawn.
Response to Arguments



Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. In the arguments the Applicant asserts that the limitation "wherein the first reference SCS is the largest SCS of active Uplink (UL) Bandwidth Parts (BWPs) in a Timing Advance Group (TAG) to which the TA command corresponds when the terminal equipment applies the timing advance to the uplink transmission" are not taught by d1 in view of d2. The Examiner respectfully disagrees. The Applicant has failed appreciated the context of the teaching of d1 in view of d2 with respect to the noted sections. As to the limitation “wherein . 
   

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 14, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL document “Remaining Details on RACH Procedure”, Agenda Item: 7.1.4.2, 3GPP TSG-RAN WG1 Meeting #91, R1-1720653, Reno, USA, November 27 - December 2, 2017 to QUALCOMM INCORPORATED (hereinafter d1) in view of United States Patent Application Publication US-20190191399 to Islam et al (hereinafter d2). 
 Regarding claim 1, as to the limitations “An apparatus for acquiring uplink transmission timing advance, configured in a network device, the apparatus comprising: a controller configured to obtain a timing advance command value (TA), the TA being related to a first reference subcarrier spacing (SCS) used by a terminal equipment for calculating timing advance (TTA); and a transmitter configured to transmit a timing advance command (TA command), the TA command including the TA” d1 discloses techniques embodied in a specification with respect to Timing Advance Command (see d1 section 6.2 page 11) wherein it is disclosed that a TA is related to SCS used by a UE and used for calculating timing advance (see d1 section 6.2 pages 12-13). However, d1 does not appear to explicitly disclose the elements of the apparatus such as the controller and transmitter, although such is implied by the sections noted above, attention is directed to d2 which, in a similar field of endeavor of wireless communication, wherein the techniques are generally applicable to combination with other teaching in the field of endeavor of wireless communication, wherein d2 teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication (see d2 para. 
As to the limitation “wherein the first reference SCS is the largest SCS of active Uplink (UL) Bandwidth Parts (BWPs) in a Timing Advance Group (TAG) to which the TA command corresponds” d1 and d2 make relevant disclosure wherein d1 discloses maximum subcarrier spacing of al activated UL BWPs within the TAG (see d1 section 6.2 (b) (ii)) d1 also discloses similar features (see d2 para. 0087 and 0089) wherein it is related at least to SRS (reference signal) (see d2 para. 0085). As to the limitation “when the terminal equipment applies the timing advance to the uplink transmission it is disclosed that the procedure is in response to the situation wherein the UE applied the TA to the UL transmission (see d2 para. 0083, 0085).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of Timing Advance as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine 
Regarding claim 2, as to the limitation “the apparatus according to claim 1, wherein the first reference SCS is predefined” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose predefined reference SCS (see d2 para. 0086).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of Timing Advance as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: adjusting timing advance command parameters (see d2 para. 
Regarding claim 8, as to the limitations “An apparatus for acquiring uplink transmission timing advance and adjusting uplink transmission timing, configured in a terminal equipment, the apparatus comprising: a receiver configured to receive a timing advance command (TA command) so as to obtain a timing advance command value (TA) in the TA command; and a controller configured to determine a first reference SCS related to the TA, and to calculate a timing advance (TTA) based on the first reference SCS” d1 discloses techniques embodied in a specification with respect to Timing Advance Command (see d1 section 6.2 page 11) wherein it is disclosed that a TA is related to SCS used by a UE and used for calculating timing advance (see d1 section 6.2 pages 12-13). However, d1 does not appear to explicitly disclose the elements of the apparatus such as the controller and receiver, although such is implied by the sections noted above, attention is directed to d2 which, in a similar field of endeavor of wireless 
As to the limitation “wherein the first reference SCS is the largest SCS of active Uplink (UL) Bandwidth Parts (BWPs) in a Timing Advance Group (TAG) to which the TA command corresponds” d1 and d2 make relevant disclosure wherein d1 discloses maximum subcarrier spacing of al activated UL BWPs within the TAG (see d1 section 6.2 (b) (ii)) d1 also discloses similar features (see d2 para. 0087 and 0089) wherein it is related at least to SRS (reference signal) (see d2 para. 0085). As to the limitation “when the terminal equipment applies the timing advance to the uplink transmission it is disclosed that the procedure is in response to the situation wherein the UE applied the TA to the UL transmission (see d2 para. 0083, 0085).


Regarding claim 9, as to the limitation “The apparatus according to claim 8, wherein the first reference SCS is predefined” d1 in view of d2 disclose claim 8 as set forth above, d1 in view of d2 also disclose predefined reference SCS (see d2 para. 0086).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 
Regarding claim 14, as to the limitation “The apparatus according to claim 8, wherein, the controller calculates or adjusts the timing advance (TTA) based on a reference SCS at the terminal equipment side to which an uplink transmission time corresponds”d1 in view of d2 disclose claim 8 as set forth above, d1 in view of d2 also disclose adjusting the timing advance based on SCS at the UE side for UL (see d2 para. 0094).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 
Regarding claim 16, as to the limitations “A communication system, comprising a network device and a terminal equipment, wherein, the network device configured to: obtain a timing advance command value (TA), the TA being related to a first reference subcarrier spacing (SCS); transmit a timing advance command (TA command), the TA command including the TA; and the terminal equipment configured to: receive the timing advance command (TA command) so as to obtain the timing advance command value (TA) in the TA command; determine a first reference SCS related to the TA; and calculate a timing advance (TTA) based 
As to the limitation “wherein the first reference SCS is the largest SCS of active Uplink (UL) Bandwidth Parts (BWPs) in a Timing Advance Group (TAG) to which the TA command corresponds” d1 and d2 make relevant disclosure wherein d1 discloses maximum subcarrier spacing of al activated UL BWPs within the TAG (see d1 section 6.2 (b) (ii)) d1 also discloses 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of Timing Advance as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: adjusting timing advance command parameters (see d2 para. 0007) and/or estimate uplink timing based on uplink transmissions from the UE in order to when uplink timing becomes misaligned,  allow a base station  to realign uplink transmission timing in a media access control (MAC) control element (CE) (see d2 para. 0085) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of: adjusting timing advance command parameters, without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of Timing Advance as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: adjusting timing advance command parameters (see d2 para. 0007) and/or estimate uplink timing based on uplink transmissions from the UE in order to when uplink timing becomes misaligned,  allow a base station  to realign uplink transmission timing in a media access control (MAC) control element (CE) (see d2 para. 0085) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of: adjusting timing advance command parameters, without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter
Claims 15, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion







Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170150549 A1 to Olsson; Lasse et al. discloses determining an inactivity timer for a wireless device.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643